DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/27/2020 have been fully considered but they are moot in view of the new grounds of rejection or indication of allowable subject matter as detailed below as necessitated by Applicant’s claim amendments.  Claims 1 and 12 have been amended to restrict the markush set of reconstruction surfaces of the III-V compound epi-layer to either a 3x2 or 4x4 reconstruction surface by striking through the previously also claimed 4x6 or 2x4 reconstructed surfaces.  U.S. Patent Number 6,469,357 to Hong et al., “Hong”, was relied upon for teaching a 4x6 or 2x4 reconstructed surface (column 8 lines 1,32,35,36) and Hong does not clearly anticipate the new restricted claim set of only either 3x2 or 4x4 reconstructed surfaces.  However, although Applicant teaches a variety of surface reconstructions (4x6, 2x4, 3x2, 2x1, 4x4 in paragraph [0039]) and teaches varying the substrate temperature or arsenic over pressure to achieve different reconstructions (paragraph [0023]), Applicant does not teach any unexpected results or properties from specifically the 3x2 or 4x4 reconstructed surfaces as compared to the overall set of disclosed reconstructed surfaces (see e.g. MPEP 2145,716.02(d) for a discussion of unexpected results).  Prior art generally teaches varying the substrate temperature and arsenic over pressure to achieve different GaAs reconstructions, e.g. in Fundamentals of III-V Semiconductor MOSFETs, Springer 2010, section attached to office action, relied upon for obviousness as detailed below.  Additionally, since prior art also teaches selecting suitable GaAs epi-layer reconstructions for monocrystalline oxide growth including the 4x4 reconstruction, U.S. Patent Number 6,890,816 B2 to Liang et al. is also relied upon for obviousness as detailed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,5,6,8,9,11-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,469,357 B1 to Hong et al., “Hong”, in view of U.S. Patent Application Publication Number 2011/0089469 A1 to Merckling, “Merckling”, further in view of “Fundamentals of III-V Semiconductor MOSFETs” Chapter 6 Interfacial Chemistry of Oxides on III-V Compound Semiconductors, section 6.2.1 GaAs on pages 133-136, edited by Serge Oktyabrsky et al., “Oktyabrsky”, attached to office action.
Regarding claim 1, Hong discloses a semiconductor device, comprising:
a substrate having a (001) orientation (Abstract) according to a Miller Index;
a III-V compound layer (i.e. reconstructed surface) disposed on the substrate, wherein the III-V compound layer has a reconstruction surface (e.g. 4x6 or 2x4, column 8 lines 1,32,35,36); and

Hong fails to clearly teach wherein the III-V compound layer is specifically an epi-layer disposed on a substrate.
Merckling teaches wherein a reconstructed surface may be formed by applying a thermal treatment to the substrate similar to Hong (Merckling ¶ [0111]) or by depositing (i.e. epitaxy) the layer on a substrate (Merckling ¶ [0111]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the reconstructed surface of Hong on an epitaxial layer rather than the substrate itself as suggested by Merckling since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143, that examples of rationales that may support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results, wherein in the instant case it would have been obvious to one having ordinary skill in the art to have substituted an epi-layer for the substrate surface with the predictable and desired result of transforming or forming a suitable GaAs reconstructed surface for forming the single-crystal rare earth oxide.
Although Hong teaches a 4x6 or 2x4 reconstructed surface (column 8 lines 1,32,35,36), Hong fails to clearly anticipate specifically a 3x2 or 4x4 reconstruction surface.
Oktyabrsky (Chapter 6.2 Surfaces of III-V MOSFET Semiconductor Candidates) teaches wherein GaAs has a long history of study and wherein 2x4 is arsenic (As) rich and 4x4 is extremely arsenic rich (page 133), wherein decreasing the temperature and increasing the arsenic concentration can vary the surface reconstruction from 2x4 to 4x4 (page 132 Fig. 62, also page 131 “by varying the deposition 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Hong in view of Merckling by adjusting the substrate temperature and/or arsenic pressure as taught by Oktyabrsky in order to select an epi layer surface which is most relevant for MOSFET applications (Oktyabrsky page 133 “The arsenic rich surface is the one most relevant for MOSFET applications and appears in a variety of surface reconstructions that can be controlled reversibly”) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the substrate temperature and arsenic pressures determine the surface reconstruction making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 2, Hong in view of Merckling and Oktyabrsky yields the semiconductor device of claim 1, and Hong in view of Merckling further yields wherein the III-V compound (from Hong) epi-layer (substituting epi-layer for the substrate surface as taught by Merckling) contains gallium arsenide (GaAs) (Hong Abstract, Merckling ¶ [0019]).

Regarding claim 3, Hong in view of Merckling and Oktyabrsky yields the semiconductor device of claim 1, and Hong further teaches wherein the rare earth oxide layer contains: gadolinium oxide (Gd2O3) (column 7 lines 57-62).

Regarding claim 5, Hong in view of Merckling and Oktyabrsky yields the semiconductor device of claim 1, and Hong further teaches wherein the semiconductor device includes a transistor (FIG. 1) having a gate dielectric (145), and wherein the gate dielectric comprises the rare earth oxide layer (column 7 lines 19-31).

Regarding claim 6, Hong in view of Merckling and Oktyabrsky yields the semiconductor device of claim 1, and Hong in view of Merckling and Oktyabrsky further yields wherein the rare earth oxide layer (from Hong) is in direct contact (i.e. Hong FIG. 1 shows 145 in direct contact with the reconstructed surface of the substrate 140) with the III-V compound epi-layer.

Regarding claim 8, Hong in view of Merckling and Oktyabrsky yields the semiconductor device of claim 1, and Hong in view of Merckling and Oktyabrsky further yields wherein the substrate includes a III-V compound substrate (GaAs, Hong Abstract, Merckling ¶ [0019]).

Regarding claim 9, Hong in view of Merckling and Oktyabrsky yields the semiconductor device of claim 1, and Hong in view of Merckling and Oktyabrsky further yields wherein the III-V compound epi-layer (GaAs, Hong Abstract, Merckling ¶ [0019]) has a single-crystal structure (epitaxial GaAs inherently is single-crystal structure).

Regarding claim 11, although Hong in view of Merckling and Oktyabrsky yields the semiconductor device of claim 1, Hong fails to clearly state wherein an interface between the III-V compound epi-layer and the rare earth oxide layer is thermally stable up to about 950 degrees Celsius.
Hong teaches wherein the film is thermodynamically stable when subsequently subjected to high temperature (e.g. 850 degrees Celsius) (column 8 lines 53-56).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Hong in view of Merckling and Oktyabrsky to be thermally stable up to about 950 degrees Celsius as suggested by Hong and since it has been held that when the claimed and prior art products are identical or substantially identical in structure or composition, or art produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and “Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), and MPEP 2112.01 and/or since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the thermally stable temperature determines the suitable operating temperatures for the resulting device making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 12, Hong discloses a semiconductor device, comprising:
a substrate having a (001) orientation (Abstract) according to a Miller Index;
a III-V compound layer (i.e. reconstructed surface) on the substrate, wherein the III-V compound layer includes an element from a “III” group of a periodic table and an element from a “V” 
a rare earth oxide layer (Gd2O3, column 7 lines 57-62) formed directly on, and in physical contact with, the reconstruction surface (i.e. Hong FIG. 1 shows 145 in direct contact with the reconstructed surface of the substrate 140) of the III-V compound layer, wherein the rare earth oxide layer is a part of a gate dielectric of a transistor.
Hong fails to clearly teach wherein the III-V compound layer is specifically an epi-layer disposed on a substrate.  Rather, Hong teaches reconstructing the surface of the substrate (e.g. column 8 lines 25-35).
Merckling teaches wherein a reconstructed surface may be formed by applying a thermal treatment to the substrate similar to Hong (Merckling ¶ [0111]) or by depositing (i.e. epitaxy) the layer on a substrate (Merckling ¶ [0111]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the reconstructed surface of Hong on an epitaxial layer rather than the substrate itself as suggested by Merckling since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) that exemplary rationales that may support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results, wherein in the instant case it would have been obvious to one having ordinary skill in the art to have substituted an epi-layer for the substrate surface with the predictable and desired result of transforming or forming a suitable GaAs reconstructed surface for forming the single-crystal rare earth oxide.
Although Hong teaches a 4x6 or 2x4 reconstructed surface (column 8 lines 1,32,35,36), Hong fails to clearly anticipate specifically a 3x2 or 4x4 reconstruction surface.
Oktyabrsky (Chapter 6.2 Surfaces of III-V MOSFET Semiconductor Candidates) teaches wherein GaAs has a long history of study and wherein 2x4 is arsenic (As) rich and 4x4 is extremely arsenic rich (page 133), wherein decreasing the temperature and increasing the arsenic concentration can vary the surface reconstruction from 2x4 to 4x4 (page 132 Fig. 62, also page 131 “by varying the deposition temperature between 400 and 700 °C and the beam equivalent pressure (BEP) [10] of the As and Ga beam fluxes between 0.1 and 10 Torr during epitaxial growth [11].”).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Hong in view of Merckling by adjusting the substrate temperature and/or arsenic pressure as taught by Oktyabrsky in order to select an epi layer surface which is most relevant for MOSFET applications (Oktyabrsky page 133 “The arsenic rich surface is the one most relevant for MOSFET applications and appears in a variety of surface reconstructions that can be controlled reversibly”) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the substrate temperature and arsenic pressures determine the surface reconstruction making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 13, Hong in view of Merckling and Oktyabrsky yields the semiconductor device of claim 12, and Hong in view of Merckling and Oktyabrsky yields wherein: the III-V compound layer contains gallium arsenide (GaAs) (Hong Abstract, Merckling ¶ [0019]); and the rare earth oxide layer contains gadolinium oxide (Gd2O3, Hong column 7 lines 57-62).

Regarding claim 14, Hong in view of Merckling and Oktyabrsky yields the semiconductor device of claim 12, and Hong in view of Merckling and Oktyabrsky further yields the wherein the substrate contains a III-V compound material (GaAs, Hong Abstract, Merckling ¶ [0019]); and the III-V compound layer and the rare earth layer each have a single-crystal structure (Hong column 7 lines 57-62, column 8 lines 14-56).

Claims 1-3,5,6,8,9,11-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,469,357 B1 to Hong et al., “Hong”, in view of U.S. Patent Number 6,890,816 B2 to Liang et al., “Liang”.
Regarding claim 1, Hong discloses a semiconductor device, comprising:
a substrate having a (001) orientation (Abstract) according to a Miller Index;
a III-V compound layer (i.e. reconstructed surface) disposed on the substrate, wherein the III-V compound layer has a reconstruction surface (e.g. 4x6 or 2x4, column 8 lines 1,32,35,36); and
a rare earth oxide layer (Gd2O3, column 7 lines 57-62) disposed on the reconstruction surface of the III-V compound layer, wherein the rare earth oxide layer has a single-crystal structure (column 7 lines 57-62, column 8 lines 14-56).
Hong fails to clearly teach wherein the III-V compound layer is specifically an epi-layer disposed on a substrate and although Hong teaches a 4x6 or 2x4 reconstructed surface (column 8 lines 1,32,35,36), Hong fails to clearly anticipate specifically a 3x2 or 4x4 reconstruction surface.
Liang teaches growing high quality monocrystalline oxide layers (Abstract) by forming an epi-layer reconstructed surface including wherein the surface may be gallium terminated 3x2 or arsenic terminated 4x4 reconstructed surface (column 6 lines 13-27, column 3 lines 8-12).
Hong by forming an epi-layer having either a 3x2 or 4x4 reconstructed surface as taught by Liang in order to form a surface that is relatively smooth, well-constructed, contaminate free (Liang column 6 lines 13-26) for further processing suitable for forming an monocrystalline oxide (Liang Abstract, column 3 lines 40-57, column 7 lines 5-36).

Regarding claim 2, Hong in view of Liang yields the semiconductor device of claim 1, and Hong in view of Liang further yields wherein the III-V compound (from Hong) epi-layer (substituting epi-layer for the substrate surface as taught by Liang) contains gallium arsenide (GaAs) (Hong Abstract, Liang column 2 line 58, column 7 lines 44-46).

Regarding claim 3, Hong in view of Liang yields the semiconductor device of claim 1, and Hong further teaches wherein the rare earth oxide layer contains: gadolinium oxide (Gd2O3) (column 7 lines 57-62).

Regarding claim 5, Hong in view of Liang yields the semiconductor device of claim 1, and Hong further teaches wherein the semiconductor device includes a transistor (FIG. 1) having a gate dielectric (145), and wherein the gate dielectric comprises the rare earth oxide layer (column 7 lines 19-31).

Regarding claim 6, Hong in view of Liang yields the semiconductor device of claim 1, and Hong in view of Liang further yields wherein the rare earth oxide layer (from Hong) is in direct contact (i.e. Hong FIG. 1 shows 145 in direct contact with the reconstructed surface of the substrate 140) with the III-V compound epi-layer.

Hong in view of Liang yields the semiconductor device of claim 1, and Hong in view of Liang further yields wherein the substrate includes a III-V compound substrate (GaAs, Hong Abstract, Liang column 2 line 58, column 7 lines 44-46).

Regarding claim 9, Hong in view of Liang yields the semiconductor device of claim 1, and Hong in view of Liang further yields wherein the III-V compound epi-layer (GaAs, Hong Abstract, Liang column 2 line 58, column 7 lines 44-46) has a single-crystal structure (epitaxial GaAs inherently is single-crystal structure).

Regarding claim 11, although Hong in view of Liang yields the semiconductor device of claim 1, Hong fails to clearly state wherein an interface between the III-V compound epi-layer and the rare earth oxide layer is thermally stable up to about 950 degrees Celsius.
However, Hong teaches wherein the film is thermodynamically stable when subsequently subjected to high temperature (e.g. 850 degrees Celsius) (column 8 lines 53-56).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Hong in view of Liang to be thermally stable up to about 950 degrees Celsius as suggested by Hong and since it has been held that when the claimed and prior art products are identical or substantially identical in structure or composition, or art produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and “Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), and MPEP 2112.01 and/or since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the thermally stable temperature determines the suitable operating temperatures for the resulting device making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 12, Hong discloses a semiconductor device, comprising:
a substrate having a (001) orientation (Abstract) according to a Miller Index;
a III-V compound layer (i.e. reconstructed surface) on the substrate, wherein the III-V compound layer includes an element from a “III” group of a periodic table and an element from a “V” group of the periodic table, and wherein the III-V compound layer has a reconstruction surface (e.g. 4x6 or 2x4, column 8 lines 1,32,35,36); and 
a rare earth oxide layer (Gd2O3, column 7 lines 57-62) formed directly on, and in physical contact with, the reconstruction surface (i.e. Hong FIG. 1 shows 145 in direct contact with the reconstructed surface of the substrate 140) of the III-V compound layer, wherein the rare earth oxide layer is a part of a gate dielectric of a transistor.
Hong fails to clearly teach wherein the III-V compound layer is specifically an epi-layer disposed on a substrate.  Rather, Hong teaches reconstructing the surface of the substrate (e.g. column 8 lines 25-35).  Additionally, although Hong teaches a 4x6 or 2x4 reconstructed surface (column 8 lines 1,32,35,36), Hong fails to clearly anticipate specifically a 3x2 or 4x4 reconstruction surface.
Liang teaches growing high quality monocrystalline oxide layers (Abstract) by forming an epi-layer reconstructed surface including wherein the surface may be gallium terminated 3x2 or arsenic terminated 4x4 reconstructed surface (column 6 lines 13-27, column 3 lines 8-12).
Hong by forming an epi-layer having either a 3x2 or 4x4 reconstructed surface as taught by Liang in order to form a surface that is relatively smooth, well-constructed, contaminate free (Liang column 6 lines 13-26) for further processing suitable for forming an monocrystalline oxide (Liang Abstract, column 3 lines 40-57, column 7 lines 5-36).

Regarding claim 13, Hong in view of Liang yields the semiconductor device of claim 12, and Hong in view of Liang further yields wherein: the III-V compound layer contains gallium arsenide (GaAs) (Hong Abstract, Liang column 2 line 58, column 7 lines 44-46); and the rare earth oxide layer contains gadolinium oxide (Gd2O3, Hong column 7 lines 57-62).

Regarding claim 14, Hong in view of Liang yields the semiconductor device of claim 12, and Hong in view of Liang further yields the wherein the substrate contains a III-V compound material (GaAs, Hong Abstract, Liang column 2 line 58, column 7 lines 44-46); and the III-V compound layer and the rare earth layer each have a single-crystal structure (Hong column 7 lines 57-62, column 8 lines 14-56).

Claims 4 and 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Merckling and Oktyabrsky or in view of Liang as applied to claim 1 above, and further in view of U.S. Patent Number 9,214,518 B1 to Chu et al., “Chu”.
Regarding claims 4 and 15, although Hong in view of Merckling and Oktyabrsky or Liang yields the semiconductor device of claims 1 and 12, Hong fails to clearly teach a capping layer disposed on the rare earth oxide layer.
Chu teaches (Fig. 3) forming an aluminum oxide capping layer (208, column 3 lines 47-54) on a rare earth oxide layer (206).
Hong in view of Merckling and Oktyabrsky or Liang by adding an aluminum oxide capping layer on the rare earth oxide layer as taught by Chu in order to desirably reduce the likelihood of the oxide layer absorbing moisture upon air exposure (Chu column 2 lines 39-42).

Regarding claim 21, Hong in view of Merckling and Oktyabrsky or Liang further in view of Chu yields the semiconductor device of claim 4, and the combination further yields wherein a dielectric constant of the capping layer is at least as high as a dielectric constant of aluminum oxide (since Chu teaches forming the an aluminum oxide capping layer, 208, column 3 lines 47-54).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Merckling and Oktyabrsky or Liang as applied to claim 1 above, and further in view of U.S. Patent Number 7,655,327 B2 to Atanackovic, “Atanackovic”.
Regarding claim 7, although Hong in view of Merckling and Oktyabrsky or Liang yields the semiconductor device of claim 1, Hong and Merckling fail to clearly teach wherein the substrate includes a single-crystal silicon substrate.
Atanackovic teaches (e.g. Fig. 3) a silicon substrate (102) with a (001) orientation (column 7 lines 20-22).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Hong in view of Merckling and Oktyabrsky or Liang on a (001) silicon substrate with a single-phase dielectric (Atanackovic Fig. 3 layer 104) below the gallium arsenide (GaAs) layer (Atanackovic Fig. 3 layer 106, column 7 lines 48-57) as taught by Atanackovic in order to desirably incorporate the device with existing, well-known, and inexpensive silicon substrates (Atanackovic column 1 line 20 to column 2 line 58).

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Merckling and Oktyabrsky or Liang as applied to claims 1 and 12 above, and further in view of U.S. Patent Application Publication Number 2018/0135202 A1 to Doolittle et al., “Doolittle”.
Regarding claim 10, although Hong in view of Merckling and Oktyabrsky or Liang yields the semiconductor device of claim 1, Hong and Merckling and Oktyabrsky or Liang fail to clearly anticipate wherein an interface between the III-V compound epi-layer and the rare earth oxide has a roughness that is less than about 0.5 nanometers.
Doolittle teaches wherein a 2x2 reconstructed III-V surface has a roughness of 0.8 nm (¶ [0063]) and a III-V surface having a roughness of about 0.5 nm (¶ [0073]) and also silicon doping with silicon (Si) to achieve a roughness of 0.3 nm (¶ [0072]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Hong in view of Merckling and Oktyabrsky or Liang by adjusting the deposition conditions and/or including a dopant in order to desirably achieve a low roughness as taught by Doolittle since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case one having ordinary skill in the art would recognize that excessive roughness increases leakage currents through tunneling making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 16, although Hong in view of Merckling and Oktyabrsky or Liang yields the semiconductor device of claim 12, Hong fails to clearly state wherein an interface between the III-V compound epi-layer and the rare earth oxide layer is thermally stable up to about 950 degrees Celsius.
However, Hong teaches wherein the film is thermodynamically stable when subsequently subjected to high temperature (e.g. 850 degrees Celsius) (column 8 lines 53-56).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Hong in view of Merckling and Oktyabrsky or Liang to be thermally stable up to about 950 degrees Celsius as suggested by Hong and since it has been held that when the claimed and prior art products are identical or substantially identical in structure or composition, or art produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and “Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), and MPEP 2112.01 and/or since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the thermally stable temperature determines the suitable operating temperatures for the resulting device making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.
Hong and Merckling and Oktyabrsky or Liang fail to clearly state wherein an interface between the III-V compound epi-layer and the rare earth oxide layer has a roughness that is less than about 0.5 nanometers.
Doolittle teaches wherein a 2x2 reconstructed III-V surface has a roughness of 0.8 nm (¶ [0063]) and a III-V surface having a roughness of about 0.5 nm (¶ [0073]) and also silicon doping with silicon (Si) to achieve a roughness of 0.3 nm (¶ [0072]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Hong in view of Merckling and Oktyabrsky or Liang by adjusting the deposition conditions and/or including a dopant in order to desirably achieve a low roughness as taught by Doolittle since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case one having ordinary skill in the art would recognize that excessive roughness increases leakage currents through tunneling making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.


Allowable Subject Matter
Claims 17,19,20 allowed.
The following is a statement of reasons for the indication of allowable subject matter: although prior art teaches a substrate having a (001) orientation according to a Miller Index, wherein the substrate comprises a single-crystal material or a III-V compound material (see Hong above); a first layer Hong above) and wherein the first layer has a reconstruction surface that is one of a 3x2 reconstruction surface (see e.g. Liang above), a 2x1 reconstruction surface (e.g. Hong above), or a 4x4 reconstruction surface (e.g. Liang or Oktyabrsky above); and a second layer disposed on the reconstruction surface of the first layer, wherein the second layer contains yttrium oxide (Y2O3), scandium oxide (Sc2O3), lanthanum oxide (La2O3), cerium oxide (Ce2O3), praseodymium oxide (Pr2O3), neodymium oxide (Nd2O3), samarium oxide (Sm2O3), europium oxide (Eu2O3), gadolinium oxide (Gd2O3) (see e.g. Hong above), dysprosium oxide (Dy2O3), holmium oxide (Ho2O3), erbium oxide (Er2O3), lutetium oxide (Lu2O3), yttrium aluminum oxide (YAlO3), lanthanum aluminum oxide (LaAlO3), lanthanum lutetium oxide (LaLuO3), lanthanum gallium oxide (LaGaO3), or neodymium aluminum oxide (NdAlO3).
However, prior art fails to reasonably teach or suggest additionally wherein the first layer and the second layer each have a single-crystal structure wherein an interface between the first layer and the second layer has a roughness that is less than about 0.5 nanometers and is thermally stable up to about 950 degrees Celsius, together with the other limitations of claim 17 as claimed.  Claims 19 and 20 are allowable in virtue of depending upon and including all of the limitations of allowable claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/               Primary Examiner, Art Unit 2891